This is a suit in chancery brought because the defendant insurance company refuses to pay the judgment which the plaintiff obtained against the defendant, Leonard Thomas, in the court below. This case was tried below and argued before this Court together with No. 1075, Georgia Mancini against these same defendants. Each and all of the questions raised here are the same as those presented in the Mancini case decided at the present term of this Court. See 113 Vt page 322, 34 A.2d 105. For the reasons there stated the entry order in this case is:
Decree reversed and cause remanded with direction that a decreebe entered for the plaintiff in accordance with the viewsexpressed in Georgia Mancini v. Leonard Thomas and Liberty MutualInsurance Company, supra. *Page 336